Title: Enclosure: Thomas Jefferson’s Account with the Mutual Assurance Society, [ca. 21 March 1818]
From: Rawlings, James
To: Jefferson, Thomas


                        
                            ca. 21 Mar. 1818
                        
                        Thomas Jefferson Esqr
                        
                            
                                To The Mutual Assurance Society &c   
                                 Dr
                            
                            
                                To 
                                Quotas of the years 1814. 1815 1816. 1817 & 1818 on Buildings in Albemarle Insured by Declaration No 389. $1284100 ea yr is
                                $64.20
                            
                            
                                
                                Interest on Quotas of 1814. 15. 16 & 17 to 1t April 1818
                                7 70
                            
                            
                                
                                Amount due 1t April 1818   
                                $71.90
                            
                        
                        In TJ’s hand:
                        May 10. 18  inclosed ord. on P. Gibson for 71.90.
                     